DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 and 13-35 are currently pending.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites a step of “selecting electrode members of the array of electrodes” after having just previously claimed the array of electrodes on the head. It is unclear how the electrode members relate to the array of electrodes, whether they are 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 13-14, 16-17, 20-23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Badower et al. US Publication 2015/0282760 (hereinafter Badower) in view of Bibian et al. US Publication 2011/0130675 (hereinafter Bibian) and in further view of Lin et al. US Publication 2017/0112444 (hereinafter Lin).
Regarding claim 13, Badower discloses a method of detecting a condition of a patient comprising positioning a headgear on a head of a patient to align an array of electrodes on the head (Figures 1A-B electrodes 212, 214, 216 of Figure 2A-B part of hub 217); recording data relating to a body of the patient responding to an evoked potential being passed through the body of the patient or a passive recording of electrical activity of a brain of the patient with the array of electrodes ([0039][0040][0042] which details monitoring the evoked response and general EEG sensing via electrode 212, 214, 216); collecting data recorded by the electrode members and transmitting at least a portion of that data to a measurement device (Figures 13-14 which shows a flow chart for the signal collection and transmission, [0182][0185] and processor 170 which performs much of the processing before being transmitted).
Though Badower teaches monitoring various signals on the head of the subject ([0039]-[0043] both passive recording of electrical activity of the brain as well as 
Badower is silent on the measurement device comparing left/right sides of the head for determination of a stroke/seizure. Bibian teaches a multi-channel brain monitoring device that utilizes electrodes (Figure 1 and [0020]) to sense brain activity on both sides of the head (Figures 1-2 and [0019]) and processes the information by a measurement device ([0019]) that then compares left-side data from electrode members positioned on a left side of the head to right-side data from electrode members positioned on a right side of the head to determine whether the patient has experienced a stroke or a seizure ([0004]-[0005][0017]-[0018][0077]-[0078][0080]). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional processing as taught by Bibian with the device of Badower in order to allow for additional diagnosis specifically pertaining to seizure/stroke determination as well as if being able to determine if the patient is coming out of anesthesia. 
Regarding claim 14, Badower discloses that the positioning of the headgear on the head of the patient occurs such that some electrode members move in response to 
Regarding claim 16, Badower discloses that the electrode members move such that at least one of the electrode members of each hub of the electrode members (hub 321, see Figures 3B, 5D) telescopingly retract in response to contact with hair or another object on the head of the patient that prevents a distal end of that electrode member from contacting a scalp of the head of the patient so that other electrode members of the hub are not prevented from contacting the scalp (electrodes 218, 220, and 222 are conductive pins as mentioned previously but show a better telescoping design in Figures 5C-D, see also [0131]).
Regarding claim 17, Badower discloses that the electrode members flexibly move in response to contact with hair or another object on the head of the patient so that distal ends of the electrode members are passable through the hair or the other object to contact a scalp of the head (Figures 2A-B, 5C and [0044][0133]).
Regarding claim 20, Badower as modified by Bibian teaches monitoring the signals via the evoked response ([0039][0041]), but is silent on the selection circuit. Lin teaches an EEG monitoring device that selects electrode members that have the strongest signal after passing the evoked potential through the body of the patient ([0026] which details selecting the strongest signal based on contact/impedance). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrode selection as taught by Lin with the electrodes and device of Badower in order to ensure only the electrodes with the best contact/signal are analyzed. 

Regarding claim 22,  Badower discloses a measurement device (as mentioned above), Lin teaches a selection circuit that selects which electrodes are to be used for data processing (as mentioned above), and Bibian teaches comparing the left/right sides of the head for stroke/seizure determination (as mentioned above). The resultant combination would have led the skilled artisan to select the electrode members prior to data comparison for stroke/seizure determination) because if the signal was bad there is no reason to analyze it. [0016] of Bibian appears to support this as the general EEG sensing takes place, then the initial discrepancies of possible poor electrode contact shown in Figure 1 are resolved then the care taker can compare the two sets of hemispherical data to determine if a stroke/seizure has occurred.

Regarding claim 26, Badower discloses that the measurement device selecting the electrode members ([0105] which details that the processing can be completed at a remote station). Badower however does not specifically mention that the multiplexed signals (selected signals) are selected elsewhere however given the suggestion to perform some of the processing elsewhere as desired coupled with the fact that Badower already details the general selection process, it would have been obvious to the skilled artisan before the effective filing date to simply allow the remote station (measurement device in this example) to perform the bulk of the processing as it would then require less circuitry on-board the headgear.
Regarding claims 27-28, Badower discloses that the electrode members of the array of electrodes are positioned in spaced part hubs (elements 117, see Figures 1E-2B) and mentions that the processing can be handled on the device itself or wirelessly transmitted to a remote center/station ([0105]), but is silent on the selection circuit being located at the individual hubs.
Lin teaches an EEG monitoring device that includes a plurality of electrode members (201) as part of a hub (Figures 2A-B) that includes a selection circuit (212, 212’) that is configured to select electrode member data to transmit to the measurement device ([0026][0040] which details the selection circuit 212 that selects the electrode based on the signal strength/impedance) and to select the electrodes via selection of the electrode member data to transmit to the measurement device ([0026][0040]). It . 
Claims 15, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Bibian and Lin, and in further view of Park US Publication 2013/0102872 (hereinafter Park).
Regarding claim 15, Badower discloses that the electrode members move such that at least some of the electrode members move into contact with a conductive member of a hub to which the electrode members are attached (Figures 2A-C, 7A-C). Badower does not detail forming an electrically conducting coupling with the conductive member for transmission of data sensed by the electrode member, though in order for the conductive pathway to exist between the conductive skin contacting tip 702 and the processing circuitry (transmitter, etc.), it would have to be conductive barring a recitation that 702 and 704 are capacitively coupled which is unlikely given the design.
Park teaches a similar EEG headset/hub that includes a biased electrode member that includes a conductive member (element 20 Figure 5-6, [0064] which specifically details it being conductive). Given the suggestion to make the component 708/710 conductive, it would have been obvious to the skilled artisan before the effective filing date to utilize the conductive member as taught by Park with the device of Badower in order to ensure the conductive pathway isn’t broken during use.
Regarding claim 31, Badower discloses that the electrode members of the array of electrodes are positioned in spaced part hubs (117), wherein each of the hubs is configured such that each electrode member is moveably connected to a housing of the 
Park teaches a similar EEG headset/hub that includes a biased electrode member that includes a conductive member (element 20 Figure 5-6, [0064] which specifically details it being conductive). Given the suggestion to make the component 708/710 conductive, it would have been obvious to the skilled artisan before the effective filing date to utilize the conductive member as taught by Park with the device of Badower in order to ensure the conductive pathway isn’t broken during use.
Regarding claim 34, Badower discloses that the electrode members of the array of electrodes are positioned in spaced part hubs (Figures 2A-C with electrodes 212, .
Claims 18, 29-30, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Bibian and Lin, and in further view of Parvizi et al. US Publication 2017/0281036 (hereinafter Parvizi). 
Regarding claim 18, Badower discloses that the electrode members are comprised of an inner body (Figures 7A-C at 702) extending from a conductive member  and an outer covering (704), though it is not mentioned which parts are specifically conductive or not. Badower however does mention that the general electrode 700 can simply coated with conductive material ([0137] which indicates that the interior material is non-conductive and given the most common non-conductive materials for these medical devices are various polymers, it is likely one of those. 
Parvizi teaches an EEG headset that includes electrode members (Figures 4-5, 7B) that include an inner body comprised of a polymeric material or elastomeric material ([0019 which details using a flexible polymer with a conductive coating) the outer covering comprising an electrically conductive material ([0017][0019]) with a conductive member from which the inner body extends ([0017] which details a conductive medium that is within the interior of the inner body). Given the materials were well-known, and given that Badower suggests utilizing a conductive coating instead of a body consisting 
Regarding claims 29-30, Badower discloses that the electrode members of the array of electrodes are positioned in spaced part hubs (as detailed above), wherein each hub is configured such that each electrode member has the at least one channel defined therein (Figures 7B-C within 704) that is in communication with the at least one discharge hole defined in the electrode member (opening provided for 702) but is silent on it being in fluid communication with a cavity within the housing and the conductive fluid.
Parvizi teaches an electrode member (214) that includes a channel (238) with a discharge hole (240, as per Figure 16) which is also in fluid communication with a cavity of a housing (220/224) such that conductive fluid material is passable from the cavity of the housing to emit the conductive fluid material out of the at least one discharge hole along a flow path via the at least one channel (Figure 16, which shows the paths are in fluid communication with each other, see also [0090]-[0091]), wherein the at least one channel (238) is positioned between an outer surface of the electrode member (214, as per Figure 16) and a conductor of the electrode member (element 218, see Figure 16). It would have been obvious to the skilled artisan before the effective filing date to utilize the conductive fluid and the required channels as taught by Parvizi with the device of Badower in order to reduce the impedance.
Regarding claim 34, Badower discloses that the electrode members of the array of electrodes are positioned in spaced part hubs (Figures 2A-C with electrodes 212, 
Regarding claim 35, Badower discloses the electrode members extending from a housing (Figures 2A-C) is silent on the electrode member design. Parvizi teaches that each electrode member comprises a flexible inner body and an outer covering that coats the inner body (Figures 4-5, 7C and [0017][0019]), the outer covering comprised of an electrically conductive material that extends along the inner body from a distal end of the inner body to a portion of the housing to conductively connect a scalp of the head to the electrode member ([0019]). Given the materials were well-known, and given that Badower suggests utilizing a conductive coating instead of a body consisting only of a conductive material, it would have been obvious to the skilled artisan before the effective filing date to utilize the material choice and design as taught by Parvizi with the device of Badower as a matter of design choice.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Bibian and Lin, and in further view of Machon et al. US Publication 2014/0257073 (hereinafter Machon).
Regarding claim 19, Badower is silent on the impedance testing. Machon teaches selecting pairs of corresponding electrode members having a best impedance match prior to passing the evoked potential through the body of the patient ([0019] which details testing the electrode’s impedance for quality, and [0052] details performing the various actions in pairs of electrodes). It would have been obvious to the skilled artisan before the effective filing date to utilize the step of determining impedance of the electrodes as taught by Machon with the device of Badower in order to ensure the best signals are being recorded and transmitted.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Badower in view of Bibian and Lin, and in further view of Bordoley et al. US Publication 2012/0143020 (hereinafter Bordoley).
Regarding claim 24, Badower is silent on the conductive fluid. Bordoley teaches an EEG monitoring headset that includes actuating a flow of conductive fluid material from a cavity of a housing of at least one hub of electrodes of the headgear such that the conductive fluid material passes out of the cavity (Figure 4A and [0143]-[0144] which details passing a conductive fluid to the scalp), through at least one channel defined in each electrode member attached to the housing (Figure 4A, channel formed within 406 at 308) and out of at least one discharge hole defined in the electrode member so that the conductive fluid material is emitted out of the at least one discharge hole and flows along a scalp of the patient along a flow path (holes are shown near 
Regarding claim 25, Badower is silent on the conductive fluid. Bordoley teaches that actuating of the flow of the conductive fluid material occurs after the headgear is positioned on the head of the patient ([0144] which details pushing the fluid towards the scalp suggesting the headset is in place already), and prior to the collecting of the data occurring ([0152]-[0158] which details the process of placing the device on the head of the wearer, depressing the plunger to disperse the conductive fluid/gel, and then recording of EEG signals). It would have been obvious to the skilled artisan before the effective filing date to utilize the conductive fluid system as taught by Bordoley with the device of Badower in order to aid in the electrode’s conduction.
Allowable Subject Matter
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 32 specifically includes a circuit for the conductive member, and though circuits are well-known to have been used on the EEG hubs as already detailed by Lin (above), the closest prior art of record does not disclose that the moveable electrode member retracts to contact a conductive member (circuit) as they all appear to contact a pass component such as an electrical contact, gel, or wire/trace as is specifically shown above. Completing the electrical circuit from the tissue to the circuit by means of the .
Response to Arguments
Applicant's election with traverse of Group II in the reply filed on 11/12/2021 is acknowledged. The traversal is on the ground(s) that there would be no burden to examine both groups of claims. This is not found to be persuasive because though they can be found in similar search areas, due to the differing structures and functional language requirements the two searches would require different search strategies and terminology. The requirement is still deemed proper and is therefore made final.
The Applicant is reminded that should the methods become allowable, the apparatus claims can be rejoined should the apparatus claims include any allowable subject matter found in the methods claims such as for instance what is found in claims 31-32 regarding the moveable electrode member contacting the circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794